DETAILED ACTION

This Office action follows the Restriction Requirement set forth on 9/8/2021 and is responsive to applicant’s reply filed on 9/8/2021. Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F embodied by Figures 15-17 in the reply filed on 9/8/2021 is acknowledged.
No claims are withdrawn from consideration. Therefore, claims 1-22 remain under consideration.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/9/2020 and 6/2/2021 are being considered.

Drawings
The Drawings filed on 8/24/2020 are acceptable for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, “the same direction” is indefinite because the limitation lacks proper antecedent basis in the claim.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-10, 14-15, 19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilz (US 20170234004).
Claim 1, Pilz provides a fire-rated component for sealing a head of wall gap, the 
an elongate body (elongate body of 1020; Fig. 42) comprising at least a first layer of a first material (first layer of a first material of 1020; [0218]; Fig. 42), the first layer comprising:
a planar lower portion (lower portion of 1020) configured to allow the component to be secured to a flange of a header track of a wall assembly (Fig. 42); and
a non-planar upper portion (see annotated Fig. 42 of Pilz shown below in Examiner Notes) configured to seal against an overhead structure above the wall assembly ([0220]; Figs. 40 and 42), the non-planar upper portion further configured to define an air gap between an interior surface of the component (interior surface of 1020; Fig. 42) and the flange of the header track (flange of 142; Fig. 42).
Claim 2, Pilz further provides wherein the non-planar upper portion comprises a first portion (see annotated Fig. 42 of Pilz shown below in Examiner Notes) and a second portion (annotated Fig. 42 of Pilz), the first portion being relatively closer to the planar lower portion and extending therefrom in a first direction (annotated Fig. 42 of Pilz), the second portion extending from the first portion in a second direction opposite the first direction (annotated Fig. 42 of Pilz) such that, in an in-use orientation, the first portion extends away from the flange of the header track and the second portion extends toward the flange (annotated Fig. 42 of Pilz).
Claim 3, Pilz further provides wherein the first portion comprises a planar section (Fig. 42).
Claim 5, Pilz further provides wherein the second portion comprises at least one planar section (Fig. 42).

Claim 9, Pilz further provides wherein the first material is a polymer [0040].
Claim 10, Pilz further provides wherein the polymer is a vinyl [0040].  
Claim 14, Pilz further provides a third layer, which comprises an intumescent material.
Claim 15, Pilz further provides wherein the third layer is located only on the interior surface side of the non-planar upper portion (interior surface of 1023; Fig. 40).  
Claim 19, Pilz further provides an adhesive tape positioned on the interior surface side of the planar lower portion and configured to secure the component to the flange of the header track ([0162]; Fig. 42).
	Claim 21, Pilz provides a wall assembly comprising:
a header track 142 configured to be coupled to a surface of an overhead structure 106, the header track having a web (web of 142; Fig. 42) and first and second flanges (first and second flanges of 142; Fig. 42) extending from the web in the same direction (Fig. 42), wherein each of the first and second flanges is substantially planar such that the track defines a substantially U-shaped cross section (Fig. 42);
at least one stud coupled to the header track (“framing stud” [0220]; Fig. 42), an upper end of the stud located between the first and second flanges (Fig. 42);
-3-Application No.: 17/001422Filing Date:August 24, 2020at least one wallboard 150 coupled to the stud, an upper end of the wallboard 
a deflection gap formed between the upper end of the wallboard and the surface of the overhead structure (Fig. 42), the deflection gap being variable between a closed position and an open position (left side open and right side closed; Fig. 42);
the fire-rated component of Claim 1 (see rejection of claim 1 as above), wherein the planar lower portion is coupled to the first flange of the header track (Fig. 42) and positioned between the first flange and the wallboard (Fig. 42), and the non-planar upper portion is positioned at least partially within the deflection gap in the open position and contacts the surface of the overhead structure (Fig. 42).  
	Claim 22, Pilz further provides wherein the non-planar upper portion is configured to collapse to reduce the air gap in response to upward movement of the at least one wallboard over the non-planar upper portion (Fig. 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz (US 20170234004).
	Claim 4, Pilz teaches all the limitations of claim 3 as above, but is silent as to the second portion comprising a curved section. However, the embodiment of Fig. 46 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 7-8, Pilz teaches all the limitations of claim 1 as above, but is silent as to
the first layer further comprising a hollow gasket portion positioned on an upper end of the non-planar upper portion and configured to contact the overhead structure. However, the embodiment of Fig. 53 teaches wherein a first layer further comprises a hollow gasket portion 322 positioned on an upper end of a non-planar upper portion (at 320; Fig. 53) and configured to contact the overhead structure (Fig. 54), wherein the hollow gasket portion has a circular cross-sectional shape (Fig. 53). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the fire-rated component such that the first layer further comprises a hollow gasket portion positioned on an upper end of the non-planar upper portion and configured to contact the overhead structure, wherein the hollow gasket portion has a circular cross-sectional shape, with the reasonable expectation of further sealing against the upper .
Claims 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz (US 20170234004) in view of Pilz et al. (US 20170198473) (‘Pilz ‘473’).
	Claim 11, Pilz teaches all the limitations of claim 1 as above, but is silent as to a second layer of a foil material, wherein the second layer covers at least a portion of the interior surface of the first layer, wherein the second layer covers at least a portion of the interior surface of the non-planar upper portion, wherein the second layer is located between the first layer and the third layer, wherein a melting temperature of the foil material is greater than an expansion temperature of the intumescent material, wherein the melting temperature of the foil material is greater than a melting temperature of the first material. However, Pilz ‘473 teaches a fire-rated component comprising a second layer of a foil material (320; [0167]; Figs. 34-35), wherein the second layer covers at least a portion of an interior surface of a first layer (Figs. 34-35), wherein the second layer covers at least a portion of the interior surface of the non-planar upper portion (corner portion; Figs. 34-35), a third layer of intumescent material 316, wherein the second layer is located between the first layer and the third layer (Figs. 34-35), wherein a melting temperature of the foil material is greater than an expansion temperature of the intumescent material (melting temperature of foil is greater than the expansion temperature of the intumescent material [0145]), wherein the melting temperature of the foil material is greater than a melting temperature of the first material (melting temperature of foil is greater than that of PVC). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the fire-rated prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 20, Pilz teaches all the limitations of claim 19 as above, but is silent as to the adhesive tape being a foam tape. However, Pilz ‘473 teaches fastening something prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).






Examiner Notes

    PNG
    media_image1.png
    513
    804
    media_image1.png
    Greyscale

Annotated Fig. 42 of Pilz (US 20170234004)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635